—Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J., at sentencing; Harrington, J., at trial), rendered March 26, 1993, convicting him of assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit. It is well settled that "[w]hat constitutes effective assistance is not and cannot be fixed with yardstick precision, but varies according to the unique circumstances of each representation” (People v Baldi, *46454 NY2d 137, 146). In resolving claims of ineffective assistance of counsel, the critical issue is whether, under the totality of the circumstances, defense counsel provided the defendant with meaningful representation (see, People v Benn, 68 NY2d 941; People v Badia, 159 AD2d 577). The record in this case demonstrates that defense counsel effectively cross-examined the People’s witnesses, presented an alibi defense, and made competent opening and closing statements which were consistent with that defense. Under these circumstances, the defendant was provided with meaningful representation (see, People v Ortiz, 174 AD2d 763; People v Campbell, 162 AD2d 606).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Balletta and Hart, JJ., concur.